DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed on 12/16/2021 have been accepted and entered. Applicant’s amendments to the claims have overcome the 112(b) rejection set forth in the Non-Final Rejection on 10/15/2021.
Response to Arguments
Applicant’s arguments, see pages 5-8 of applicant remarks, filed 12/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art of record is Lehnert et al. (US 20090114862 A1) hereinafter referred 
to as Lehnert. Lehnert teaches a device (Fig. 4, clamp 36) for securing an actuating drive attached to a duct outer face of a ventilation duct against rotation during operation, 
wherein the actuating drive includes an actuator (Fig. 10, drive shaft 22) for driving an actuation connection about an actuation axis, 
wherein the actuation connection interacts with a flap arranged in the ventilation duct to set a gaseous volumetric flow (Fig. 10, gas transport tube, pivotable shut-off flap 62),
wherein the actuating drive includes a housing with a ledge formed on a bottom side of the housing (see annotated Fig. 10 of Lehnert below),
and wherein the housing bottom side lies opposite the duct outer face (see annotated Fig. 10 of Lehnert below), the device comprising:

wherein the fork-shaped receptacle geometrically matches a radial outer face of the housing ledge such that after lateral sliding onto the outer face of the ledge (Fig. 6, clamp 36 matches with ledge of motor 10),
the receptacle fixes to said ledge and thus the actuating drive, by means of interlocking connection, against rotation about the actuation axis (abstract, clamp 36 is anti-twist device).
Lehnert fails to teach the ledge surrounding the actuation connection coaxial with the actuation axis, the device comprising:
a fork-shaped receptacle formed at a remote end;
thereby surrounding the actuation axis at least in part.
A modification of the device of Lehnert, would require a non-obvious structural modification of the device. 
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./
Examiner, Art Unit 3762